DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Response to Amendment
The Amendment filed on 3/28/2022 has been entered. Claims 1-14 remain pending in the application. The examiner notes that claims 12-14 have claim indicators of being new, however, these claims have been previously presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the conductive carbon ink" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-11 are rejected by virtue of their dependence on a rejected base claim.
Claim 7 recites the limitation "the conductive silver chloride ink" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-11 are rejected by virtue of their dependence on a rejected base claim.
Claim 7 recites the limitation "the insulating material" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-11 are rejected by virtue of their dependence on a rejected base claim.
Claim 7 recites the limitation "the conductive mesoporous carbon ink" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-11 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO 2016/049221, hereinafter Sullivan.
Regarding claim 1, Sullivan teaches a method for collecting and analyzing osmolarity in a bodily fluid (abstract and paragraph [012]), comprising: contacting an absorbent material (item 103) on a sensor with said bodily fluid (paragraph [065]), wherein said sensor comprises a substrate (paragraph [065]) and a screen printed electrode (paragraph [065], the electrode being screen printed is considered but not pertinent to patentability as any electrode would function in the same way as desired) operably configured to provide an electrochemical impedance measurement of said bodily fluid (paragraph [065]), and measuring an electrochemical impedance of said bodily fluid to determine osmolarity (paragraph [065]).
Regarding claim 2, Sullivan teaches wherein said bodily fluid is tear fluid (paragraph [011]).
Regarding claim 6, Sullivan teaches wherein said fluid is salvia or urine (paragraph [052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, 12 and 13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of United States Application Publication No. 2010/0291611, hereinafter Bolbot.
Regarding claim 1, Sullivan teaches a method for collecting and analyzing osmolarity in a bodily fluid (abstract and paragraph [012]), comprising: contacting an absorbent material (item 103) on a sensor with said bodily fluid (paragraph [065]), wherein said sensor comprises a substrate (paragraph [065]) and an electrode (paragraph [065]) operably configured to provide an electrochemical impedance measurement of said bodily fluid (paragraph [065]), and measuring an electrochemical impedance of said bodily fluid to determine osmolarity (paragraph [065]).
If it is determined that the electrode being screen printed is pertinent to patentability, then Sullivan would fail to teach this limitation.
Bolbot teaches an assay in which electrodes are deposited by screen printing on the substrate (Bolbot, paragraph [0535]).
Examiner further finds that the prior art contained a device/method/product (i.e., screen printing an electrode) which differed from the claimed device by the substitution of component(s) (i.e., metal evaporation of electrodes) with other component(s) (i.e., screen printing of electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., metal evaporation of electrodes with screen printing of electrodes), and the results of the substitution (i.e., forming electrodes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the metal evaporation of electrodes of reference Sullivan with screen printing of electrodes of reference Bolbot, since the result would have been predictable.
Regarding claim 2, Sullivan teaches wherein said bodily fluid is tear fluid (paragraph [011]).
Regarding claim 6, Sullivan teaches wherein said fluid is salvia or urine (paragraph [052]).
Regarding claim 12, modified Sullivan, as described above, teaches all limitations of claim 1; however, modified Sullivan, as described above, fails to teach the screen printed electrode comprises a multiplicity of screen printed layers of conductive inks.
Bolbot further teaches that the electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multiplicity of layers including a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).
Regarding claim 13, modified Sullivan, as described above, teaches all limitations of claim 1; however, modified Sullivan, as described above, fails to teach the screen printed electrode comprises a screen printed layer of a conductive carbon ink, a conductive silver chloride ink and an insulating material.
Bolbot further teaches that the electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan with or without Bolbot in view of P. Versura, V. Profazio & E. C. Campos (2010) Performance of Tear Osmolarity Compared to Previous Diagnostic Tests for Dry Eye Diseases, Current Eye Research, 35:7, 553-564, DOI: 10.3109/02713683.2010.484557, hereinafter Versura.
Regarding claim 3, Sullivan with or without Bolbot teach detecting an indication of dry eye, wherein dry eye is indicated by a measured osmolarity (paragraph [053]).
However, they fail to each the osmolarity range in which dry eye is indicated.
Versura teaches that tear osmolarity of 305 mOsm/L is utilized as a cut-off value for dry eye, with 309 mOsm/L being a cut-off for moderate dry eye based upon a study regarding dry eye and the determined osmolarity of the dry eye (Versura, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilized 305 mOsm/L as a cut-off for the determiniation of dry eye because studies show that osmolarities greater than 305 mOsm/L are an indication of dry eye (Versura, abstract).
Regarding claim 4, Sullivan teaches further comprising treating dry eye based on said osmolarity (paragraph [053]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan with or without Bolbot and Versura as applied to claim 4 above, and further in view of United States Application Publication No. 2010/0310622, hereinafter Chauhan.
Regarding claim 5, Sullivan with or without Bolbot and Versura teach all limitations of claim 4, however, they fail to teach the method of treating the dry eye.
Chauhan teaches wherein said treating includes the insertion of a punctual plug (occlusion) to block tear draining so that the patient can have relief from dry eye by increasing the availability of medications applied to the patient’s eyes (Chauhan, paragraph [0031]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized punctual occlusion as the treatment for dry eye because it would increase the availability of medications applied to the patient’s eyes (Chauhan, paragraph [0031]).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Bolbot and WO 2015/188107, hereinafter Labelle.
Regarding claim 7, Sullivan teaches a method for analyzing osmolality in a bodily fluid sample (abstract and paragraph [012]), comprising measuring an electrochemical impedance of said bodily fluid sample with a device to determine osmolality (paragraph [065]), wherein the device comprises a screen printed electrode (paragraph [065], the electrode being screen printed is considered but not pertinent to patentability as any electrode would function in the same way as desired).
Sullivan fails to teach the screen printed electrode comprises a multiplicity of screen printed layers of inks, the multiplicity of screen printed layers comprising an ordered arrangement of a conductive carbon ink, a conductive silver chloride ink and an insulating material.
Bolbot teaches that the screen printed electrodes are made from carbon ink and silver/silver chloride and an insulation layer so that the carbon can be used as the working and counter electrode and the silver/silver chloride can be used as a reference electrode (Bolbot, paragraph [0535]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a carbon electrode layer, a silver/silver chloride layer and an insulation layer because it would allow for the carbon electrode to be used as the working and counter electrode and the silver/silver chloride electrode to be used as a reference electrode (Bolbot, paragraph [0535]).
Sullivan and Bolbot fail to teach a conductive mesoporous carbon ink layer.
Labelle teaches an electrochemical sensor in which a mesoporous carbon electrode is utilized as a mesoporous carbon electrode produces a remarkable increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., using a mesoporous carbon electrode), and that in combination, each element merely would have performed the same function as it did separately (i.e., conducting electricity), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine a mesoporous carbon electrode of reference Labelle with the electrode of reference Sullivan, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a mesoporous carbon ink layer to the device of Sullivan because it would increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).
If it is determined that the electrode being screen printed is pertinent to patentability, then Sullivan would fail to teach this limitation.
Bolbot further teaches an assay in which electrodes are deposited by screen printing on the substrate (Bolbot, paragraph [0535]).
Examiner further finds that the prior art contained a device/method/product (i.e., screen printing an electrode) which differed from the claimed device by the substitution of component(s) (i.e., metal evaporation of electrodes) with other component(s) (i.e., screen printing of electrodes), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., metal evaporation of electrodes with screen printing of electrodes), and the results of the substitution (i.e., forming electrodes) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute the metal evaporation of electrodes of reference Sullivan with screen printing of electrodes of reference Bolbot, since the result would have been predictable.
Regarding claim 8, Sullivan teaches wherein said fluid is blood serum (paragraph [052]).

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan, Bolbot and Labelle in view of United States Application Publication No. 2016/0120438, hereinafter Cima.
Regarding claims 9-11, Sullivan, Bolbot and Labelle teach the detection and determination of diseases and conditions relating the osmolarity of tears (paragraph [055]) and the measuring of the osmolarity of blood (paragraph [052]). However, they fail to teach what the measuring of the osmolarity of blood can indicate and then treatment of the condition and increasing fluid intake for dehydration and increasing salts for overhydration.
Cima teaches the measuring of blood serum osmolality and that serum osmolality between 278-300 mOsm/kg is normal (Cima, paragraph [0053]), serum osmolality greater than 300 mOsm/kg indicates dehydration (Cima, paragraph [0054]) and serum osmolality greater lower than 278 mOsm/kg indicates overhydration (Cima, paragraph [0055]) so that treatment for the patient can then be determined if the patient has a hydration imbalance (Cima, paragraph [0116]) and if the patient is dehydrated increasing the fluid intake (Cima, paragraph [0117]) thereby allowing efficient treatment for a specific hydration imbalance (Cima, paragraphs [0116]-[0118]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined that normal osmolality is between 275-295 mOsm/kg and values above that indicate dehydration and values below indicate overhydration and then treating dehydration by increasing the fluid intake of the patient because it would would allow for efficient treatment of the patient to be determined if the patient has a hydration imbalance (Cima, paragraphs [0116]-[0118]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan and Bolbot as applied to claim 13 above, and further in view of Labelle.
Regarding claim 14, Sullivan and Bolbot teach wherein the screen printed electrode comprises a multiplicity of screen printed layers of inks, the multiplicity of screen printed layers comprising an ordered arrangement of the conductive carbon ink, the conductive silver chloride ink, the insulating material (see supra).
However, Sullivan and Bolbot fails to teach a conductive mesoporous carbon ink layer.
Labelle teaches an electrochemical sensor in which a mesoporous carbon electrode is utilized as a mesoporous carbon electrode produces a remarkable increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).
Examiner further finds that the prior art included each element claimed (as set forth above), although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements within a single reference. Moreover, an ordinarily skilled artisan could have combined the elements as claimed by known methods (e.g., using a mesoporous carbon electrode), and that in combination, each element merely would have performed the same function as it did separately (i.e., conducting electricity), and an ordinarily skilled artisan would have recognized that the results of the combination were predictable.  
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to combine a mesoporous carbon electrode of reference Labelle with the electrode of reference Sullivan, since the result would have been predictable. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a mesoporous carbon ink layer to the device of Sullivan because it would increase in the sensitivity and specificity of testing (Labelle, paragraph [0002]).

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
Regarding applicant's argument regarding the electrodes being screen printed cannot be ignored for the purpose of finding that he claims are anticipated is not found persuasive. The applicant has not provided reasoning as to why the screen printed electrodes would function in any different manner as the electrodes which are disclosed in Sullivan. As such the electrodes as disclosed in the prior art would function in the same manner and therefore does not overcome the anticipation of the claims. The advantages that the applicant has stated does not change the fact that the electrodes still function in the same manner.
Regarding applicant's argument that the adsorbent material of Sullivan does not contact the electrodes is not found persuasive. The instant claims only specifies that the adsorbent material contacts the sensor and does not specify that the adsorbent material contacts the electrodes. As the adsorbent material contacts a portion of what is being considered to be the sensor, the prior art anticipates the instant claims. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absorbent material is used to move the liquid sample to be in contact with the electrode) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding applicant’s argument that Labelle fails to teach or suggest that a screen printed layer of mesoporous carbon ink can be prepared is not found persuasive. Firstly, as state above, the electrode being screen printed is considered but not pertinent to patentability as any electrode would function in the same way as desired and therefore would not have to be screen printed. Secondly, there is not teaching that the mesoporous carbon ink as described in Labelle couldn’t be prepared such that it can be screen printed. Therefore, one of ordinary skill in the art would have been able to try and succeed in screen printing the mesoporous carbon ink as described in Labelle.
Regarding applicant’s argument that Labelle does not teach or suggest the use of screen printed layer of mesoporous carbon ink configured to provide an electrochemical impedance measurement to determine osmolarity is not found persuasive. Labelle does indeed not discuss a layer of mesoporous carbon ink for use with electrochemical impedance measurements, however, the reference of Labelle isn’t used for this teaching. Labelle is utilized for the addition of the mesoporous carbon ink to the device of Sullivan which already teaches this limitation. Sullivan and Labelle are in the same problem solving area as both references are dealing with electrochemical sensing of various fluids. Regarding applicant’s argument that Labelle teaches that mesoporous carbon ink for the detection of certain analytes may be poor is true, however, Labelle also teaches that the use of mesoporous carbon electrodes have been shown to produce a remarkable increase in the sensitivity and the specificity of electrochemical testing (paragraph [0002]). As such one of ordinary skill in the art would still have looked to Labelle to combine with Sullivan to arrive at the claimed invention. Additionally, the use of KSR rationale A has been utilized in the above rejection for the combination of known elements of the two references of Sullivan with Labelle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796